Citation Nr: 1308854	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness in the bilateral lower extremities, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment in October 2004. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for muscle spasms of the right calf, claimed as due to VA lack of proper care/negligence in providing surgical treatment in October 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A videoconference Board hearing was held at the RO in April 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In July 2009, the Board denied the Veteran's claims.  The Veteran, through his service representative, and VA's Office of General Counsel, filed a Joint Motion for Remand (Joint Motion) with the U.S. Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted the Joint Motion.

This case was remanded by the Board in November 2010.  Also, in July 2012, a VHA independent medical opinion was obtained.  The Board notes that additional evidence has been received since the March 2012 Supplemental Statement of the Case (SSOC); however, in January 2013, the Veteran waived RO consideration of the evidence in the first instance.  


FINDINGS OF FACT

1.  Numbness in the bilateral lower extremities is not proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in its October 2004 surgery, and is not the result of an event that was not reasonably foreseeable.

2.  Muscle spasms of the right calf are not proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in its October 2004 surgery, and are not the result of an event that was not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for numbness in the bilateral lower extremities due to October 2004 VA surgery have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for muscle spasms of the right calf due to October 2004 VA surgery have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA notify the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he is to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in September 2005 and March 2006.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, VA records, Social Security Administration (SSA) disability records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran has also been afforded an adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

FACTUAL SUMMARY

On October 28, 2004, the Veteran underwent a minimally invasive L5-S1 fusion at a VA medical facility for treatment of degenerative joint disease of the lumbar spine and chronic back pain.  Prior to this surgery, numbness down the lateral aspect of the Veteran's left lower extremity into the lateral toes, both ventral and dorsal, was noted.  The operative report associated with this surgery notes that the risks of the procedure were discussed with the Veteran, and included bleeding, infection, new neurologic deficit, failure to relieve pain, need for further operation, and the risk attendant to any general anesthetic administration.  The Veteran indicated he understood the risks and desired to proceed with the surgery. 

The surgery involved the placement of hardware held in place by four screws, intended to effectuate fusion.  The operative report notes that the screw caps were locked in place by breaking off the placement heads with a proper counter torque device.  X-rays obtained following surgery showed that all of the hardware was in good position. 

Postoperatively, the Veteran was admitted for care, prescribed a lumbosacral orthosis (LSO), and was discharged two days later with orders to limit his activity. The Veteran's discharge summary notes that the surgical procedure was performed without complication.  At the time of discharge, motor strength was 5/5 in the lower extremities and the sole of the left 5th toe area was less numb. 

In January 2005, the Veteran was seen for a follow-up examination.  At that time, he complained of bilateral extremity pain and numbness in the L5 distribution, with the right side greater than the left.  It was noted that, prior to the October 2004 surgery, the Veteran had only left lower extremity numbness and pain, which had lessened, but not resolved since the surgery.  The Veteran complained that his right lower extremity was symptomatic.  The Veteran reported at this time that he had been riding his motorcycle since the October 2004 surgery.  The VA examiner noted that the Veteran presented wearing a lumbar corset and not a LSO brace, as he was supposed to be prescribed upon his discharge.  The Veteran was subsequently prescribed a correct LSO brace.  Motor strength was 5/5 in both lower extremities.  Sensory examination of the right lower extremity showed decreased sensation to light touch and pinprick along the L5 distribution and no deficiency with respect to the left lower extremity. 

An MRI, also performed in January 2005, showed interval anterior and posterior fusion at L5-S1 compared with a preoperative scan dated in July 2004.  The L5-S1 disc was slightly wider at this time, likewise compared to the previous MRI.  There was, however, increased disc bulging at L4-5 and greater ligamentous thickening resulting in greater canal narrowing at the L4-5 level.  Epidural granulation tissue enhancing in the left lateral recess at L5-S1 appeared unchanged. 

A CT scan of the lumbar spine obtained in January 2005 noted pedicle screws at L5 and S1 bilaterally without evidence of loosening.  The right L5 pedicle screw traversed along the lateral margin of the right lateral recess and vertical connecting rods were observed.  The left L5 neural foramen was obscured by soft tissue, likely related to prior surgery, but the L5 nerve root was not well seen.  There was canal narrowing at L4-5 secondary to annular disc bulging and ligamentous thickening. The degree of canal narrowing appeared to be slightly worse than prior MRI, secondary to disc bulging. New right lower extremity signs and symptoms, as well as a possible right pedicle screw entering the lateral recess, were assessed.  The Veteran was scheduled for removal of the right pedicle screw in February. 

On February 17, 2005, the Veteran underwent removal of the fifth lumbar right-sided pedicle screw and rod, using a minimally invasive technique.  The pre- and postoperative diagnoses were fifth lumbar right-sided pedicle screw breach.  The Veteran's complaints of right lower extremity radiculopathy were noted, as was evaluation resulting in diagnosis of medial breach of the fifth lumbar pedicle screw.  Informed consent was obtained from the Veteran prior to surgery, which included notice of complications, including bleeding, infection, pain, scar, weakness, nerve root damage, cerebrospinal fluid leak, need for fusion, re-operation, failure of existing hardware in prior operation secondary to removal of the fixation device, failure to relieve symptoms, and failure to relieve pain.  The Veteran indicated that he understood these risks and was willing to proceed.  The records associated with this surgery document pedicle screw misalignment.  The pedicle screw was removed without complication.  It was not noted that this screw was left uncapped. Also noted was that the Veteran stated that his fifth lumbar radiculopathy had resolved at the time of examination in the recovery room. 

A March 2005 VA follow-up note documents that, at that time, the Veteran denied back pain.  He did, however, complain of the onset of leg paresthesias, particularly on the right, when he sat with his legs elevated.  He reported that this was slowly improving and that he was riding his motorcycle without pain.  He was very happy with the outcome of his surgery.  Physical examination showed intact sensation and a well-healed wound.  The remaining hardware was in good position with evidence of fusion.  He was stable neurologically with a pain-free outcome.  It was noted that his other sensory symptoms were mild, positional and slowly resolving.  An August 2005 note contains similar impressions and notes that the residual numbness was probably masked by preoperational pain and that this numbness was not likely to resolve completely. 

Of record is a letter from the Veteran dated in May 2006.  In this letter, he stated that he had experienced pain and weakness in his right leg and foot from the day of his October 2004 surgery.  He indicated that he had been told that this symptomatology was due to muscle spasms as the result of surgery, and that he had been accused of lying about this symptomatology to get stronger/more drugs.  He related that he had finally convinced the VA doctors to obtain an MRI in January 2005, which showed that he was correct in his belief that one of the four pedicle screws had not been capped off during the October 2004 surgery, which resulted in his right leg symptomatology. 

In a July 2007 statement, the Veteran offered similar contentions.  He also suggested in this statement that VA's act of initially providing him the wrong back brace led to his right leg complaints.  He related that several weeks following the February 2005 surgery, the pain, etc., in his right leg had greatly subsided. 

At his April 2009 Board hearing, the Veteran essentially repeated his contentions. He highlighted the fact that he had experienced no right leg problems prior to the October 2004 surgery.  He related his belief that because one of the screws was left uncapped, additionally disability resulted.  He also reported cramping in his leg, as well as tingling.

In August 2010, Dr. P, a private orthopedic surgeon, indicated that he had treated the Veteran for low back and leg pain since September 2009.  He reviewed the operative report from the surgery performed in October 2004 and the secondary surgery performed in February 2005.  He stated that prior to the index surgery of his lumbar spine, the Veteran was suffering from back and left leg pain and paresthesias, and had no right leg complaints to speak of.  Postopertatively, however, he began having severe muscle cramps with progressive right leg pain.  He opined that the Veteran suffered from chronic severe neuropathic pain which was secondary to nerve root injury, which in turn was secondary to a misplaced pedicle screw at the L5 level.  He related that it was more likely than not that VA hospitalization and treatment, and specifically the surgery performed on October 28, 2004, caused the Veteran's continuous and ongoing disability.  

The Veteran was afforded a VA examination in December 2010.  The VA examiner reviewed the C-file but concluded that he could not resolve the issue at hand without resorting to mere speculation as he was not a spinal surgeon.  

The Veteran was afforded another VA examination in January 2011.  After examination of the Veteran, the VA examiner stated that the Veteran complained of lower extremity numbness, and even though there were complaints of sensory loss in the lower extremitates, there was no specific dermatomal pattern that could be elicited.  Therefore, he opined that the Veteran did not have a diagnosable condition given the C-file review and the findings of the current examination which did not specifically isolate a dermatomal distribution that would correspond to a specific nerve root problem.  He stated that this did not negate the symptoms the Veteran might experience.  He opined that the Veteran's allegation of lower extremity numbness was less likely caused by or a result of back surgery in October 2004.  The VA examiner also diagnosed a normal muscle examination.  He noted that although the Veteran reported muscle cramping in the right calf, there was no clinical evidence to support any atrophy or other muscle abnormality.  

In October 2012, Dr. M, a neuro-oncological surgeon, rendered an independent medical opinion.  After review of the claims file, Dr. M stated that there was no evidence that the right L5 pedicle screw was left uncapped.  Rather, it was specifically stated in the operative note of October 28, 2004 that the screw caps were put in place and fluoroscopy demonstrated that the caps and rods were well placed in the screw heads.  Similarly, he stated the operative report of February 17, 2005 noted that the screw caps were removed at the right L5 and right S1 pedicle screws.  He stated that the Veteran's right L5 radiculopathy most likely resulted from breach of the right L5 pedicle screw during the October 2004 surgery rather than from a screw that was left uncapped.  He further stated that an explanation of the risks and benefits of the surgery were given to the Veteran prior to the October 2004 surgery, and that informed consent was obtained.  

Dr. M opined that the Veteran's complaints of bilateral lower extremity numbness and muscle spasms of the right calf were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault during the surgical treatment on October 28, 2004.  Rather, the postoperative right L5 radiculopathy most likely resulted from breach of the right L5 pedicle screw at the time of surgery.  Breach of pedicle screws into the spinal canal, he stated, is a well known risk of the surgery and does not represent negligence.  Moreover, there is no evidence in the medical records that the right L5 pedical screw was left uncapped.  

ANALYSIS

The Veteran appeals the denial of entitlement to compensation under 38 U.S.C.A. § 1151 for numbness in the bilateral lower extremities and muscle spasms of the right calf, claimed as due to VA lack of proper care/negligence in providing surgical treatment in October 2004.  

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, or examination, require actual causation, not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361. 

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1). 

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d). 

Initially, the Board concedes that, following the Veteran's surgery, he apparently developed radiculopathy in the right lower extremity.  Also, although examination in January 2011 diagnosed normal muscle examination, Dr. P stated in August 2010 that the Veteran had chronic disabling muscle spasms.  Although the Veteran may have an additional disability manifested by numbness in the right lower extremity and muscle spasm of the right calf, it has not been shown, however, by competent and probative evidence that such resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

In that regard, the January 2011 VA examiner diagnosed normal muscle examination and opined that the Veteran's allegation of lower extremity numbness was less likely caused by or a result of back surgery in October 2004.  Dr. M also opined that the Veteran's complaints of bilateral lower extremity numbness and muscle spasms of the right calf were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault during the surgical treatment on October 28, 2004.  Both opinions were rendered after review of the surgical reports, post surgical medical records and VA examination reports.  The January 2011 VA examiner also examined the Veteran.  

The Board is mindful of Dr. P's finding that the Veteran suffered from chronic severe neuropathic pain which was secondary to nerve root pain that was secondary to a misplaced pedicle screw at the L5 level.  The Board notes, however, that while Dr. M also found that the postoperative right L5 radiculopathy most likely resulted from breach of the right L5 pedicle screw at the time of surgery, he indicated that breach of pedicle screws into the spinal canal is a well known risk of the surgery and does not represent negligence.  Moreover, while Dr. P found that it was more likely than not that VA hospitalization and treatment (specifically the surgery performed on October 28, 2004) caused the Veteran's continuous and ongoing disability, he did not state that the additional disability resulting from VA treatment was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  

The Board recognizes that the Veteran's representative has challenged Dr. M's opinion because he claims the opinion was based on the assumption that the Veteran gave informed consent and that the risks and benefits of the surgery were explained to the Veteran.  In December 2012, the Veteran stated that Dr. M's argument that the risks of perforation are known risks does not negate the fact that perforation of a nerve group is negligent on its face.  He then expressed that although VA makes reference to a Consent Form, VA has not produced a signed copy of the consent form.  He disputed that any consent form included warnings of the risks which would include the specific negative outcome which occurred.  

The Board notes, however, that an October 28, 2004 record indicates that, prior to surgery, the Veteran was informed by the operative neurosurgeon that the risks of the procedure included bleeding, infection, new neurologic deficit, failure to relieve pain, and the need for further operation plus the risks attendant in any general anesthetic administration.  Accordingly, it is clear that the risk of new neurologic deficit, failure to relieve pain and the need for further operation were risks that were explained to the Veteran.  At that time, the Veteran indicated that he understood the risks and he consented to proceed with the surgery.  As such, the argument that informed consent was not given must fail.  

The Board acknowledges that this Veteran believes that he has additional disability as a result of what he believes was negligence on the part of VA.  In that regard, the Board has considered his reports of lower extremity numbness, pain and muscle spasms.  While the Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such, he is not competent to state whether he has numbness in the bilateral lower extremities and/or muscle spasms of the right calf that is due to VA lack of proper care/negligence in providing surgical treatment in October 2004.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the issues at hand are far too complex medical questions to lend themselves to the opinion of a layperson.

After review of the evidence, the Board finds against the Veteran's claims.  In order to prevail in a claim for compensation under 38 U.S.C.A. Section 1151, the claimant must show that the VA treatment in question resulted in additional disability (or death) and that the proximate cause of the disability (or death) was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability (or death) was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  There is no such showing in this case.  

Under the circumstances, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for conditions that include numbness in the bilateral lower extremities and muscle spasms of the right calf as a result of surgery performed by the VA on October 28, 2004 is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Compensation under 38 U.S.C.A. § 1151 for numbness in the bilateral lower extremities, claimed as due to VA lack of proper care/negligence in providing surgical treatment in October 2004 is denied.  

Compensation under 38 U.S.C.A. § 1151 for muscle spasms of the right calf, claimed as due to VA lack of proper care/negligence in providing surgical treatment in October 2004 is denied.  



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


